Citation Nr: 1709856	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-25 126	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA).

In the Introduction section of the October 2015 Board decision, the issue of entitlement to a total disability evaluation (TDIU) was referred to the Agency of Original Jurisdiction (AOJ) for appropriate action. 

Pursuant to an August 2016 Joint Motion to Modify the October 29, 2015, Board Decision (Joint Motion), the Court vacated the Board's decision to the extent it referred the matter of entitlement to a TDIU rating as such was part of the underlying claim for an increased rating for migraine headaches residuals pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The matter is now returned to the Board for further appellate consideration.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is unable to work due to his PTSD, prostate cancer, migraine headaches, and arteriosclerotic heart disease and hypertension (heart disease).

The Veteran is in receipt of a 100 percent schedular rating for his prostate cancer prior to February 1, 2008, and a 100 percent schedular rating for his PTSD from July 6, 2015.  The Board must, therefore, consider entitlement to a TDIU to the periods for which he was not in receipt of a 100 percent rating.  Moreover, the Court has held that the issue of entitlement to a TDIU under 38 C.F.R. § 4.16 is not necessarily rendered moot by the grant of a 100 percent rating for a single disability.  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court indicated that a schedular 100 percent rating for a single disability or for a combination of disabilities did not necessarily render moot a claim for a TDIU, because the grant of a TDIU could result in eligibility for SMC under 38 U.S.C.A. § 1114(s).  Id. at 294.  The Court subsequently declared that if a veteran were awarded a TDIU rating based on multiple underlying disabilities and then later received a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, the order of the awards would not be relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

The Board notes that the Veteran is in receipt of SMC at the (s) level from August 3, 2007 to January 31, 2008, and from July 2015, thus the issue of a TDIU is moot as to these periods.

Accordingly, although entitlement to a 100 percent schedular rating for PTSD and prostate cancer has been granted for the periods noted above, VA still needs to consider entitlement to TDIU for other service-connected disabilities.  Here, as the Veteran is claiming that he is entitled to TDIU as result of all of the his service-connected disabilities, PTSD, prostate cancer, migraine headaches, and arteriosclerotic heart disease and hypertension, and he was not rated at 100 percent for his PTSD and prostate cancer for the entire appeal period, the claim for TDIU is not rendered moot. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16 (a).

In this case, the Veteran is service-connected PTSD, rated as 50 percent prior to July 6, 2015, and 100 percent thereafter, prostate cancer, rated as 100 percent prior to February 1, 2008, and 60 percent thereafter, migraine headaches rated as 50 percent from August 3, 2007, and heart disease rated as 30 percent prior to February 13, 2013, 60 percent from that date, and 30 percent from October 25, 2015, and erectile dysfunction, rated as noncompensable from December 12, 2006.  Thus, the Veteran has had one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and a combined rating of 70 percent or higher.  Therefore, he meets the minimum schedular requirements for TDIU benefits during the entire appeal period.  38 C.F.R. § 4.16(a)(3).  In addition, from February 1, 2008, prostate cancer was not rated 100 percent and prior to July 6 2015, the PTSD was not rated 100 percent and could, therefore, be considered in determining whether the Veteran met the schedular standards.

The Veteran submitted a claim for TDIU in August 2007.  

The Veteran's March 2005 Social Security Administration (SSA) records reflect that the Veteran was awarded SSA disability due to his hypertension and carpel tunnel syndrome.  

In a February 2009 VA treatment record, the Veteran complained of a headache that, despite taking medication, would not subside.  The Veteran rated his pain as an eight out of ten, and stated that the pain was chronic.  He stated that his pain was intermittent, that it was an aching and throbbing pain, and that it reached as high as a ten out of ten.  Exacerbating factors included movement and activities of daily living, and while he said he took medication in order to alleviate the headache, he stated that the medication did not help.  The Veteran's headaches were noted to affect the Veteran's mood, general activity, his ability to engage in normal work, and his ability to concentrate.

In his July 2009 substantive appeal, the Veteran stated that he experienced debilitating headaches at least three times a month, and that he was unable to work when an attack occurred.  He stated that, as a result of these attacks, he was forced to miss work, but that he was fortunate enough to have a boss that accommodated his disability.

In February 2013, the Veteran submitted a formal application for increased compensation based on unemployability in which he indicated that his prostate cancer, PTSD, and heart disease prevented him from working.  The Veteran indicated that worked at a plant farm and that he last worked full-time in June 2012.  

In an April 2013 VA treatment note, the Veteran complained of headache pain.  He stated that it was constant aching pain, and that it was, at its worst, a seven out of ten.  He stated that movement was an exacerbating factor, and that he would need to reposition himself in order to alleviate the pain.  He also stated that the pain affected his ability to engage in general activity.

A February 2014 Request for Employment Information in Connection with Claim for Disability form indicated that the Veteran was still employed as a driver at a plant farm for which he is compensated based on mileage, and that he had not missed time off from work.  

A March 2014 VA medical opinion noted that the Veteran worked two to three days for eleven to twelve hours per week as a driver at a plant farm since 2000.  The physician opined that the Veteran is able to work in a sedentary capacity or in activities requiring light physical exertion (walking at own pace with only periodic rests, light lifting less than 25 pounds) based on his service-connected heart disease and prostate cancer.  It further indicated that he cannot perform heavy physical exertion (i.e., high impact activities, prolonged strenuous exertion, and heavy lifting) and that hypertension precludes heavy strenuous exertion.  Regarding non-service-connected disabilities, the physician noted that he does have SSA disability based on carpal tunnel syndrome and opined that the carpal tunnel syndrome limits his ability to drive for extended periods of time (i.e, throughout a regular 40 hour work week), as well as non-service-connected COPD, which also interferes with strenuous exertion.

In April 2015, the Veteran underwent another VA examination.  The Veteran's headache pain was characterized as pulsating or throbbing head pain on both sides of his head that was worsened with physical activity.  Additionally, the Veteran related experiencing nausea and sensitivity to light during an attack.  The examiner also stated that the Veteran suffered from prostrating headaches once a month that resulted in severe economic inadaptability.  The examiner stated that the Veteran headaches occurred frequently so he was unable to work more than three days a week, and that, if he got a headache while working, he would have to pull his truck to the side of the road and rest until the pain subsided.

In July 2015, the Veteran submitted an additional application for increased compensation based on unemployability, in which he indicated that he was employed part-time as a truck driver and became too disabled to work in May 2015.  The Veteran indicated that he received high school and college education. 

An October 2015 VA examiner opined that the Veteran's atherosclerotic heart disease and history of myocardial infarction and unstable angina puts him at a risk of developing ischemic heart disease symptoms on exertion, especially strenuous physical and occupational activities,  including chest pain, shortness of breath, fatigue, lightheadedness, dizziness, diaphoresis, and loss of consciousness or even death in severe cases. 

Regarding his hypertension, the examiner opined that it impacts his ability to work in that it puts him at risk of developing ischemic heart disease symptoms on exertion, especially strenuous physical and occupational activities, including chest pain, shortness of breath, fatigue, lightheadedness, dizziness, diaphoresis, loss of consciousness, and symptoms of stroke.  The examiner also noted that these symptoms may also occur when working in warm/hot conditions or environment. 

The examiner opined that the Veteran's erectile dysfunction does not impact his ability to work.
A January 2016 VA examiner concluded that the Veteran's prostate cancer does not impact his ability to work and that his prostate cancer is in remission.  The Veteran reported that the Veteran continues to experience restricted urinary flow.

A March 2016 VA medical opinion concluded that the Veteran's symptoms of prostate cancer are changing and although remission of the disease was noted, the Veteran's prostate specific antigen had increased throughout the years, with continuous voiding dysfunction, and current clinical findings indicated the development of prostate stones and its adherence to the brachytherapy seeds.

Although the March 2014 and January 2016 medical opinions of record determined that the Veteran's service-connected disabilities do not cause significant functional impairment and that he could work in a sedentary capacity, "the applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Notably, the March 2014 and January 2016 VA examiners discounted the Veteran's report of functional effects of his service-connected disabilities without explanation, and did not discuss any of the lay or medical evidence that indicate that the Veteran experiences work limitations as a result of his service-connected disabilities, as noted in the October 2015 VA examination report, as well as throughout the VA treatment records.  In addition, following those medical opinions, the March 2016 VA medical opinion noted the worsening condition of the Veteran's prostate cancer, as noted to include the development of prostate stones.  Thus, the Board assigns little probative value to these opinions.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is not entitled to probative weight).  

Given the significant impairment caused by the Veteran's service connected disabilities, as indicated by the lay and medical evidence, see id. at 1354  ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert"), and his limited education and occupational experience, the evidence is at least evenly balanced as to whether his service-connected disabilities preclude him from securing or following a substantially gainful occupation.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

The Board will defer to the agency of original jurisdiction (AOJ) as to the assignment of the effective date for the TDIU, as well as the determination as to whether the TDIU is moot as to any periods of the appeal.  Urban v. Principi, 18 Vet. App. 143, 145 (2004) (per curiam order) ("To the extent that [the appellant] is arguing that the Board must assign, sua sponte, an effective date once it awards a rating of TDIU on appeal from an RO decision, such an argument is unavailing unless an NOD is then of record as to the downstream issue of an effective date for the assignment of that rating").  


ORDER

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


